In an action to recover damages for personal injuries, the appeal is from so much of an order as granted a motion for summary judgment striking out appellant’s answer and directed an assessment of damages. Order modified by striking therefrom the first, second and third ordering paragraphs and by striking from the fourth ordering paragraph the word “ other ”. As so modified, order insofar as appealed from unanimously affirmed, with $10 costs and disbursements to appellant. The record presents issues of fact which should be resolved after trial. Present — Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.